Case 3:18-cv-01708-VLB Document 36-15 Filed 07/26/19 Page 1 of 5




                 EXHIBIT 12
        Case 3:18-cv-01708-VLB Document 36-15 Filed 07/26/19 Page 2 of 5



                                                                                                 Pagel of4



  John Zimmeth

   From:         Patty Magrin
  Sent:          Monday, August 30, 2010 '10:55 AM
  To:            John Zimrne!11; Lynn Stenback
  Cc:            Garry ,Jones
  Subject:       Garage Media -- Cost Update/ Update on Open Items I Call today
  Attachments: GM - PABT Capital Requirements.xlsx


Hi John and Lynn,

I met with Gary Neff yesterday and we reviewed our responses to their feedback email on our term
sheet:

1.) I outlined the requirements for MEF to release the Personal Guarantees as follows: PGs would be
released after the fist rolling 12 month period where the ad revenues reach a $5.5 million total. A cash
covenant will be put in place requiring a minimum of $SOOK cash balance in the company. No
distributions to the owners can be made without MEF consent of the balances fall below $SOOK. Gary
had no problem with the cash covenant; he says that is they way they would run the business. They
are looking to grow and build this business, not take the cash out. I think he was probably hoping for
the $5.5 million ad threshold to be a little lower, but I explained that A2a discussed that they were
forecasting $5. 7 million in the first year, so he accepted that.

2.) I explained how sales tax works. Gary revised the costs to reflect this, and sent me a spreadsheet
with total costs (no sales tax}, broken out by hard and soft. See attached spreadsheet.

3.) He is anxiously awaiting our FMV fixed renewal pricing. He did not fully understand the way the
lease pricing works. He said that they way they were looking at it is that we have $789K in to the
pro)ect after 5 years, have made our yield and will need to recoup that $789K. I explained that
recouping that amount would only get us back to zero. So, we will be looking for a return on that
investment. He said that obviously the return we are looking for is the key missing element to this
right now. He would like to go with our proposal, but needs us to be fair with this pricing. I told him
we would be fair and that I would get back to him today with the fixed renewal pricing.

4.) He liked (very much) that we would agree to use the deposit against the first four months of
payments. He said that they are appreciative of the creativity of the offer, and the time we have taken
to understand their business model. I explained that their first four lease payments would total $750K
(including the sales tax), and that we would hold the remaining $300K of the deposit as security and
apply it as the last two lease payments.

5.) Outside date of 1/31/11 is fine. He said there is a restriction from using a crane in that area of NYC
in the month of December, so in case anything needs to be adjusted by Gl<D, they need January to do
that. He was comfortable on that.

6.) He will come back to us with a recommendation on the language for the A2a Media Security section



8/30/2010
                                                                                                      HTF 000408
         Case 3:18-cv-01708-VLB Document 36-15 Filed 07/26/19 Page 3 of 5



                                                                                               Page 2 of 4


 on our term sheet. He hopes to have that to me later today.

7.} (!} Timing:
         PABT wants to get the signed contract in place this week. Garage Media wants to sign our
contract basically at the same time as they sign the PABT contract. He said that he doesn't really want
to sign the PABT contract if he doesn't have a firm agreement as to how they will finance and with
whom, but I explained that I was pretty sure we would want to have the PABT contract signed before
we execute lease documents. Gary has asked if we could use the redlined PABT contract that we sent
to Andy on Friday morning to add whatever language we need to add and send to him as soon as
possible. They need to review that and go over it with PABT, finalize, etc and get a clean contract to
PABT. Lynn, if you can get that to me, that would be most appreciated.
         Once we get him the renewal pricing today, assuming it is acceptable, then we still need the
language for the A2a section of our term sheet, which Gary is working on today. Then, we can send
him an equipment schedule, they can sign it and we can hold off on countersigning it until they can
produce a signed PABT contract. I didn't go through that with him~ but I think having an equipment
schedule would provide him the assurance that he needs that he has a fully negotiated deal with MEF
prior to his signing with the PABT. (I also want to make sure internally that you have everything you
need from Australia because I want to be able to tell him that it is approved and that we will
countersign as soon as the PABT contract is signed.}
         He still wants us to do everything possible to make this happen this week because of the crucial
nature of the timeline for this Mesh being illuminated. I told him to just get me what I need from him
as soon as possible and I would try all I could to move mountains to be responsive.

John, when should we talk about the renewal pricing? What works for you today? Thanks! Patty

Regards,

Patty Magrin
Regional Sales Manager
Macquarie Equipment Finance
(203) 250-9407 office
(203) 910-0062 cell

From: Gary Neff [mailto:gary@garage-media.com]
Sent: Sunday, August 29, 2010 11:55 PM
To: Patty Magrin
Cc: sfretty@jfco.com; 'David Schmid'; 'J Woodson'; john.schmid@propark.com
Subject: RE: Macquarie Term Sheet

Patty:

Thank you for taking the time to meet with me this weekend.

Attached is the summary of the capital requirements we discussed and draw schedule for the project.
Please send over a draft contract for our review and any language your attorney would like us to add to
the Display Agreement with CBSO.




8/30/2010
                                                                                                   HTF 000409
          Case 3:18-cv-01708-VLB Document 36-15 Filed 07/26/19 Page 4 of 5



                                                                                                  Page 3 of 4


 Gary Neff
 Garage-Media LLC
 203-314-7719

 From: Gary Neff [mailto:gary@garage-media.com]
 Sent: Friday, August 27, 2010 3:30 PM
 To: 'Patty Magrin'
 Cc: 'sfretty@jfco.com'; 'David Schmid'; 'J Woodson'; 'gary@garage-media.com'; 'john.schmid@propark.com'
 Subject: FW: Macquarie Term Sheet
 Importance: High

 Patty:

Thank you for the proposal. We look forward to working through the program with you and the
Macquarie team. We would like to address a few points and set a up a call with you as soon as
possible to discuss these points after you have had a chance to review.

Display: Please modify the terminology of the accent lighting. We will be providing lighting to illuminate
approximately 25,000 square feet of the exterior area on the Bus Terminal. The term sheet represents
that we installing 25,000 sq ft of lighting outside of the Mediamesh, which is inaccurate.

Also change the term Parking Garage to Bus Terminal throughout the agreement. The property has
both a Bus Terminal and a Parking Garage within. We are installing the Mediamesh on the North East
corner of the Bus Terminal.

Outside Date: We would like to better understand this term and the impact. We are targeting a late
November illumination, and punch list for the GKD and expecting completion of the punch list no later
than January 2011. The outside date should be either January 31, 2011 or in February 2011.

End of Lease Options: Please define the Fair Market Value computation. We understand that the un-
paid principal at the end of term is approximately $789,000, based on the 88% we discussed. We would
like to understand how this value will be determined.

Principals Guaranty: We discussed a burn off based on advertising sales success. Can you provide
the contract language in the proposal?

Sales Tax: Is the sales tax being financed or paid per month proportionate to the principal is
payments?

Soft and additional costs: To clarify, in addition to the $1,000,000 paid to A2a, we have paid them
$50,000 for the engineering services. We also have approximately $150,000 due to our Investment
Banking partner (JF&Co) for put this project together as well as. The original ask was for $6.9M. We
also have added $100,000 for bonding and $125,000 for Truss Lighting which is shown on the revised
estimate.           ·                                                                               JI         ~1L
                                                                                                           1
Deposit: Can we shift the $1,050,000 we have already invested with A2aMedia, to pay of the first 4 ,,, ~ ( _
montlls and the balance on the back end, to provide us additional opportunity to build up cash flow?    · , )
                                                                                                               1u~'f '
A2aMedia: We would like to clean up this section to stream line the process without your firm giving up
any security. I will discuss with A2a and comeback with a recommendation.

Timing: How quickly can this move forward? We had a payment due to A2a this week. I think if we
can push this through and make the next payment by end of next week we can maintain the schedule.

We would like to understand the costs of a Capital Lease, using the same values with a $1.00 buyout at



8/30/2010
                                                                                                      HTF 000410
           Case 3:18-cv-01708-VLB Document 36-15 Filed 07/26/19 Page 5 of 5


                                                                                                                                   !:'age lf o I lf



the end of the 60 month term. Can you provide an alternative financial proposal.

Our team greatly appreciates the creative aspect of your proposal and is looking forward to a
successful project and long term relationship.


Gary Neff
Garage-Media LLC
203-314-7719

From: Patty Magrin [mailto:Palty.Magrin@macquarie.com]
Sent: Wednesday, August 25, 2010 12:13 PM
To: Gary Neff; sfretly@jfco.com; john.schmid@propark.com; dave.schmid@propark.com
Subject: Macquarie Term Sheet

Hi all,

Here is the Macquarie detailed term sheet. Please let me know when we can review this in detail
today. I will make myself available. Steve and I discussed perhaps after 5 PM EST, since Gary is in CA.

Regards,

Patty Magrin
Regional Sales Manager
Macquarie Equipment Finance
(203) 250-9407 office
(203) 910-0062 cell


Important notice: The information contained in this email is confidential. If you are not the Intended recipient, you are not authorised to use
the information in this email in any way. If you received it in error, please tell us immediately by return email and delete this
document. Macquarie Group does not guarantee the integrity of any e-mails or attached files and is not responsible for any changes made to
them by any other person .
                             ...




8/30/2010

                                                                                                                                       HTF 000411
